IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,605-01


EX PARTE CARNELIUS MILAN HARPER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO.21,469
IN THE 42ND JUDICIAL DISTRICT FROM TAYLOR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and was sentenced to ten years' imprisonment. 
	On April 13, 2011, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On June 7, 2011, the trial court signed findings of fact and conclusions of
law that were based on an affidavit from trial counsel.  The trial court recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: August 24, 2011
Do not publish